
	
		II
		110th CONGRESS
		2d Session
		S. 3006
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2008
			Mr. Carper (for himself,
			 Ms. Snowe, Mr.
			 Bayh, and Ms. Collins)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To establish procedures for the expedited consideration
		  by Congress of certain proposals by the President to rescind amounts of budget
		  authority.
	
	
		1.Short titleThis Act may be cited as the
			 Budget Enforcement Legislative Tool
			 Act of 2008.
		2.Expedited
			 consideration of certain proposed rescissions
			(a)In
			 GeneralPart B of title X of the Congressional Budget and
			 Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) is amended by
			 redesignating sections 1013 through 1017 as sections 1014 through 1018,
			 respectively, and inserting after section 1012 the following new
			 section:
				1013.Expedited consideration of certain
		  proposed rescissions(a)Proposed Rescission
				of Discretionary Budget AuthorityIn addition to the method of
				rescinding discretionary budget authority specified in section 1012, the
				President may propose, at the time and in the manner provided in subsection
				(b), the rescission of any discretionary budget authority provided in an
				appropriations Act. Funds made available for obligation under this procedure
				may not be proposed for rescission again under this section or section
				1012.
						(b)Transmittal of
				Special Message
							(1)Not later than 3
				days after the date of enactment of an appropriations Act subject to rescission
				under this section, the President may transmit to Congress a special message
				proposing to rescind amounts of discretionary budget authority provided in that
				Act and include with that special message a draft bill or joint resolution
				that, if enacted, would only rescind that discretionary budget
				authority.
							(2)In the case of an
				Act that includes accounts within the jurisdiction of more than one
				subcommittee of the Committee on Appropriations, the President in proposing to
				rescind discretionary budget authority under this section shall send a separate
				special message and accompanying draft bill or joint resolution for accounts
				within the jurisdiction of each such subcommittee.
							(3)Each special
				message shall specify, with respect to the discretionary budget authority
				proposed to be rescinded, the matters referred to in paragraphs (1) through (5)
				of section 1012(a).
							(c)Limitation on
				Amounts Subject to Rescission
							(1)The amount of
				discretionary budget authority which the President may propose to rescind in a
				special message under this section for a particular program, project, or
				activity for a fiscal year may not exceed 25 percent of the amount appropriated
				for that program, project, or activity in that Act.
							(2)The limitation
				contained in paragraph (1) shall only apply to a program, project, or activity
				that is authorized by law.
							(d)Procedures for
				Expedited Consideration
							(1)(A)Before the close of the
				second day of continuous session of the applicable House after the date of
				receipt of a special message transmitted to Congress under subsection (b), the
				majority leader or minority leader of the House of Congress in which the Act
				involved originated shall introduce (by request) the draft bill or joint
				resolution accompanying that special message. If the bill or joint resolution
				is not introduced as provided in the preceding sentence, then, on the third day
				of continuous session of that House after the date of receipt of that special
				message, any Member of that House may introduce the bill or joint
				resolution.
								(B)The bill or joint resolution shall be
				referred to the Committee on Appropriations of that House. The committee shall
				report the bill or joint resolution without substantive revision and with or
				without recommendation. The bill or joint resolution shall be reported not
				later than the seventh day of continuous session of that House after the date
				of receipt of that special message. If the Committee on Appropriations fails to
				report the bill or joint resolution within that period, that committee shall be
				automatically discharged from consideration of the bill or joint resolution,
				and the bill or joint resolution shall be placed on the appropriate
				calendar.
								(C)A vote on final passage of the bill or
				joint resolution shall be taken in that House on or before the close of the
				10th calendar day of continuous session of that House after the date of the
				introduction of the bill or joint resolution in that House. If the bill or
				joint resolution is agreed to, the Clerk of the House of Representatives (in
				the case of a bill or joint resolution agreed to in the House of
				Representatives) or the Secretary of the Senate (in the case of a bill or joint
				resolution agreed to in the Senate) shall cause the bill or joint resolution to
				be engrossed, certified, and transmitted to the other House of Congress on the
				same calendar day on which the bill or joint resolution is agreed to.
								(2)(A)A bill or joint
				resolution transmitted to the House of Representatives or the Senate pursuant
				to paragraph (1)(C) shall be referred to the Committee on Appropriations of
				that House. The committee shall report the bill or joint resolution without
				substantive revision and with or without recommendation. The bill or joint
				resolution shall be reported not later than the seventh day of continuous
				session of that House after it receives the bill or joint resolution. A
				committee failing to report the bill or joint resolution within such period
				shall be automatically discharged from consideration of the bill or joint
				resolution, and the bill or joint resolution shall be placed upon the
				appropriate calendar.
								(B)A vote on final passage of a bill or
				joint resolution transmitted to that House shall be taken on or before the
				close of the 10th calendar day of continuous session of that House after the
				date on which the bill or joint resolution is transmitted. If the bill or joint
				resolution is agreed to in that House, the Clerk of the House of
				Representatives (in the case of a bill or joint resolution agreed to in the
				House of Representatives) or the Secretary of the Senate (in the case of a bill
				or joint resolution agreed to in the Senate) shall cause the engrossed bill or
				joint resolution to be returned to the House in which the bill or joint
				resolution originated.
								(3)(A)A motion in the House
				of Representatives to proceed to the consideration of a bill or joint
				resolution under this section shall be highly privileged and not debatable. An
				amendment to the motion shall not be in order, nor shall it be in order to move
				to reconsider the vote by which the motion is agreed to or disagreed to.
								(B)Debate in the House of Representatives
				on a bill or joint resolution under this section shall not exceed 4 hours,
				which shall be divided equally between those favoring and those opposing the
				bill or joint resolution. A motion further to limit debate shall not be
				debatable. It shall not be in order to move to recommit a bill or joint
				resolution under this section or to move to reconsider the vote by which the
				bill or joint resolution is agreed to or disagreed to.
								(C)Appeals from decisions of the Chair
				relating to the application of the Rules of the House of Representatives to the
				procedure relating to a bill or joint resolution under this section shall be
				decided without debate.
								(D)Except to the extent specifically
				provided in the preceding provisions of this subsection, consideration of a
				bill or joint resolution under this section shall be governed by the Rules of
				the House of Representatives.
								(4)(A)A motion in the Senate
				to proceed to the consideration of a bill or joint resolution under this
				section shall be privileged and not debatable. An amendment to the motion shall
				not be in order, nor shall it be in order to move to reconsider the vote by
				which the motion is agreed to or disagreed to.
								(B)Debate in the Senate on a bill or
				joint resolution under this section, and all debatable motions and appeals in
				connection therewith, shall not exceed 10 hours. The time shall be equally
				divided between, and controlled by, the majority leader and the minority leader
				or their designees.
								(C)Debate in the Senate on any debatable
				motion or appeal in connection with a bill or joint resolution under this
				section shall be limited to not more than 1 hour, to be equally divided
				between, and controlled by, the mover and the manager of the bill or joint
				resolution, except that in the event the manager of the bill or joint
				resolution is in favor of any such motion or appeal, the time in opposition
				thereto, shall be controlled by the minority leader or his designee. Such
				leaders, or either of them, may, from time under their control on the passage
				of a bill or joint resolution, allot additional time to any Senator during the
				consideration of any debatable motion or appeal.
								(D)A motion in the Senate to further
				limit debate on a bill or joint resolution under this section is not debatable.
				A motion to recommit a bill or joint resolution under this section is not in
				order.
								(e)Amendments
				ProhibitedNo amendment to a bill or joint resolution considered
				under this section shall be in order in either the House of Representatives or
				the Senate. No motion to suspend the application of this subsection shall be in
				order in either House, nor shall it be in order in either House to suspend the
				application of this subsection by unanimous consent.
						(f)Requirement To
				Make Available for ObligationAny amount of discretionary budget
				authority proposed to be rescinded in a special message transmitted to Congress
				under subsection (b) shall be made available for obligation on the day after
				the date on which either House defeats the bill or joint resolution transmitted
				with that special message.
						(g)DefinitionsFor
				purposes of this section—
							(1)continuity of a
				session of either House of Congress shall be considered as broken only by an
				adjournment of that House sine die, and the days on which that House is not in
				session because of an adjournment of more than 3 days to a date certain shall
				be excluded in the computation of any period; and
							(2)the term
				discretionary budget authority means the dollar amount of
				discretionary budget authority and obligation limitations—
								(A)specified in
				an appropriation law, or the dollar amount of budget authority required to be
				allocated by a specific proviso in an appropriation law for which a specific
				dollar figure was not included;
								(B)represented
				separately in any table, chart, or explanatory text included in the statement
				of managers or the governing committee report accompanying such law;
								(C)required to
				be allocated for a specific program, project, or activity in a law (other than
				an appropriation law) that mandates obligations from or within accounts,
				programs, projects, or activities for which budget authority or an obligation
				limitation is provided in an appropriation law;
								(D)represented
				by the product of the estimated procurement cost and the total quantity of
				items specified in an appropriation law or included in the statement of
				managers or the governing committee report accompanying such law; or
								(E)represented
				by the product of the estimated procurement cost and the total quantity of
				items required to be provided in a law (other than an appropriation law) that
				mandates obligations from accounts, programs, projects, or activities for which
				dollar amount of discretionary budget authority or an obligation limitation is
				provided in an appropriation
				law.
								.
			(b)Exercise of
			 Rulemaking PowersSection 904 of such Act (2 U.S.C. 621 note) is
			 amended—
				(1)by striking
			 and 1017 in subsection (a) and inserting 1013, and
			 1018; and
				(2)by striking
			 section 1017 in subsection (d) and inserting sections
			 1013 and 1018.
				(c)Conforming
			 Amendments
				(1)Section 1011 of
			 such Act (2 U.S.C. 682(5)) is amended—
					(A)in paragraph (4),
			 by striking 1013 and inserting 1014; and
					(B)in paragraph
			 (5)—
						(i)by
			 striking 1016 and inserting 1017; and
						(ii)by
			 striking 1017(b)(1) and inserting
			 1018(b)(1).
						(2)Section 1015 of
			 such Act (2 U.S.C. 685) (as redesignated by subsection (a)) is amended—
					(A)by striking
			 1012 or 1013 each place it appears and inserting 1012,
			 1013, or 1014;
					(B)in subsection
			 (b)(1), by striking 1012 and inserting 1012 or
			 1013;
					(C)in subsection
			 (b)(2), by striking 1013 and inserting 1014;
			 and
					(D)in subsection
			 (e)(2)—
						(i)by
			 striking and at the end of subparagraph (A);
						(ii)by
			 redesignating subparagraph (B) as subparagraph (C);
						(iii)by striking
			 1013 in subparagraph (C) (as so redesignated) and inserting
			 1014; and
						(iv)by
			 inserting after subparagraph (A) the following new subparagraph:
							
								(B)he has
				transmitted a special message under section 1013 with respect to a proposed
				rescission;
				and
								.
						(3)Section 1016 of
			 such Act (2 U.S.C. 686) (as redesignated by subsection (a)) is amended by
			 striking 1012 or 1013 each place it appears and inserting
			 1012, 1013, or 1014.
				(d)Clerical
			 AmendmentsThe table of sections for subpart B of title X of such
			 Act is amended—
				(1)by redesignating
			 the items relating to sections 1013 through 1017 as items relating to sections
			 1014 through 1018; and
				(2)by inserting
			 after the item relating to section 1012 the following new item:
					
						
							Sec. 1013. Expedited consideration of
				certain proposed
				rescissions.
						
						.
				(e)ApplicationSection 1013 of the Congressional Budget
			 and Impoundment Control Act of 1974 (as added by subsection (a)) shall apply to
			 amounts of discretionary budget authority provided by appropriation Acts (as
			 defined in subsection (g)(2) of such section) that are enacted after the date
			 of the enactment of this Act.
			3.TerminationThe authority provided by section 1013 of
			 the Congressional Budget and Impoundment Control Act of 1974 (as added by
			 section 2) shall terminate effective on the date in 2012 on which the Congress
			 adjourns sine die.
		
